153 S.E.2d 849 (1967)
270 N.C. 143
STATE
v.
Robert M. GREER.
No. 506.
Supreme Court of North Carolina.
April 19, 1967.
*851 Atty. Gen. T. W. Bruton and Asst. Atty. Gen. Millard R. Rich, Jr., for the State.
Edward E. Crutchfield, Albemarle, for defendant appellant.
PER CURIAM.
Defendant was allowed by order of court to appeal to the Supreme Court in forma pauperis. Edward E. Crutchfield was ordered by the court to continue as counsel for defendant and to file a brief for him and appear for him in the Supreme Court. By order of court the case on appeal and the brief of defendant's counsel were mimeographed and paid for by the county.
Defendant, who was represented by court-appointed counsel, having intelligently, understandingly, and intentionally pleaded guilty as charged in all four indictments, his appeal presents for review the one question as to whether error of law appears on the face of the record proper. State v. Newell, 268 N.C. 300, 150 S.E.2d 405; State v. Darnell, 266 N.C. 640, 146 S.E.2d 800.
The questions presented and argued in defendant's brief are that the total sentences imposed by the trial court of 25 years imprisonment were cruel and unusual punishment within the meaning of Article I, section 14 of the Constitution of North Carolina and the Eighth Amendment to the United States Constitution, and that the court abused its discretion in imposing sentences of 25 years.
The prison sentences imposed by the trial court did not exceed the statutory maximum provided in G.S. § 14-54 and G. S. § 14-72. State v. Cooper, 256 N.C. 372, 124 S.E.2d 91; State v. Wilson, 264 N.C. 595, 142 S.E.2d 180. We have held in case after case that when the punishment does not exceed the limits fixed by statute, it cannot be considered cruel and unusual punishment in a constitutional sense. State v. Bruce, 268 N.C. 174, 150 S.E.2d 216, and five cases of ours to the same effect there cited. No abuse of discretion on the part of the judge is shown.
A careful examination shows no error of law on the face of the record proper, and the judgments of the court below are
Affirmed.